J-S38041-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KATHLEEN BANG WHAN CHUNG AND            :     IN THE SUPERIOR COURT OF
MYONG JA JHANG,                         :          PENNSYLVANIA
                                        :
                         Appellants     :
                                        :
            v.                          :
                                        :
KYUNG SOON KIM AND                      :
SOOK HEE KIM,                           :
                                        :
                         Appellees      :     No. 2128 EDA 2013


               Appeal from the Order Entered June 14, 2013,
           In the Court of Common Pleas of Montgomery County,
                     Civil Division, at No. 2011-33371.


BEFORE: FORD ELLIOTT, P.J.E., BOWES and SHOGAN, JJ.

MEMORANDUM BY SHOGAN, J.:                    FILED SEPTEMBER 04, 2014

      Pro se Appellants, Kathleen Bang Whan Chung and Myong Ja Jhang,

appeal from the order denying their motion for special injunctions, a

temporary restraining order, and a preliminary injunction in this matter

brought against Appellees, Kyung Soon Kim and Sook Hee Kim.1 We affirm.

      The trial court summarized the factual and procedural history of this

case as follows:

            This matter arises out of a dispute on the financing and

      Elkins Park, PA.   [Appellants] claim to have been members of


1
  We note that while the denial of a preliminary injunction is not a final
order, it is, nevertheless, an interlocutory order appealable as of right
pursuant to Pa.R.A.P. 311(a)(4). Accordingly, this appeal is properly before
this Court.
J-S38041-14



                                                                   s
      incorporated as a non-profit corporation. [Appellants] further
      claim to have together loaned large sums of money to

      Soon Kim, and his wife Sook Hee Kim . . . . [Appellants] claim,
      [Appellees] have misappropriated the loaned money and have
      not paid [Appellants] back as promised.

             [Appellants] filed an underlying claim for money damages
      but also a motion seeking a preliminary injunction against
      [Appellees]. [Appellants] sought to have [Appellees] (1) turn
      over to [Appellants] all GMTS bank accounts, funds, and student
      tuition money; (2) provide [Appellants] with a full accounting of
      tuition receipts and expenses incurred by [Appellees] on behalf
      of GMTS; (3) turn over to [Appellants] all GMTS computer
      system identifications and passwords; and (4) stay away from
      GMTS facilities. Hearings were held in this matter on four
      separate dates, and, on June 14, 2013, this Court denied

      now appeal from that denial.


      presented at the preliminary injunction hearings was
      inconclusive. Furthermore, there is no immediate irreparable
      harm to [Appellants] as a result of actions taken by [Appellees]
      in and through an entity which [Appellants] never owned or had
      any controlling interest. Accordingly, a preliminary injunction
      was not warranted.

Trial Court Opinion, 9/25/13, at 1-2.

      Subsequently, on December 18, 2013, during the pendency of this

appeal and after their appellate brief was due to be filed, pro se Appellants



case with federal court in the Eastern District of Pennsylvania on October 31,

                          2/18/13, at 1. In their motion to stay, Appellants

alleged that (1) the federal court had pendent jurisdiction, and (2) that


                                        -2-
J-S38041-14



perjury and fraud transpired in the lower court.          Id.    In conclusion,

Appellants requested that this Court hold the decision in th

                                                                      Id.

      In their response dated January 14, 2014, and filed on January 16,



Schedule for this appeal, the Appellants were required to file their brief in

support of their appeal on November 12, 2013. The Appellants failed to file

their Brief on the due date, and, almost two months later, still have not filed

                                             1. Appellees offered the following



                                                                Id.

      Also on January 14, 2014, this Court issued a per curiam order that

denied Ap

could file their appellate brief.2 Order, 1/14/14, at 1. Appellants filed their

brief with this Court on February 11, 2014.3




2
                                      per curiam order of January 14, 2014,
provides as follows:

                                             DENIED. Appellants have
      not successfully demonstrated the satisfaction of the
      requirements for issuance of a stay as set forth in Pa. Public
                                                               , 467 A.2d
805 (Pa. 1983), i.e. (1) they are likely to prevail on the merits of
      this appeal; (2) without the requested relief, they will suffer
      irreparable injury; (3) the issuance of a stay will not

                                       -3-
J-S38041-14



     Appellants purport to raise the following issues for our review:

     1. When there is a federal claim which is closely related to a
     state law claim, does the federal court have pendent jurisdiction


     state trials hearing essentially the same facts yet potentially
     reaching opposite conclusions?

     2. Are Appellants entitled to a Stay of state court proceedings
     due to pendent jurisdiction in federal claims?




     substantially harm other interested parties; and (4) the issuance
     of a stay will not adversely affect the public interest.


     filed on or before November 12, 2013. See Pa.R.A.P. 1972
     (unless otherwise ordered by the appellate court, a motion under
     this rule shall not relieve any party of the duty of filing his or her
     briefs and reproduced records within the time otherwise
     prescribed therefor). Accordingly, appellants are directed to file
     their brief and reproduced record within 30 days of the date of
     this order. No further extensions will be granted.
3

On April 1, 2014, Appellants filed their pro se
                                                      4, 2014, this Court
entered a per curiam
quash or dismiss until review by a merits panel. The full text of our order
dated April 14, 2014, provides as follows:

                                          quash or dismiss this
     appeal, is hereby deferred to the panel that will decide the

     30 days of the date of this order.


motion to quash as moot.

                                       -4-
J-S38041-14



      Initially, we observe that appellate briefs must materially conform to

the briefing requirements set forth in the Pennsylvania Rules of Appellate

Procedure. Pa.R.A.P. Chapter 21. Pennsylvania Rule of Appellate Procedure

2111 provides specific guidelines regarding the content o

brief. In addition, Pa.R.A.P. 2114 through 2119 specify in greater detail the

material to be included in briefs on appeal.

      More specifically, Pa.R.A.P. 2116 addresses the statement of questions

involved and provides, in pertinent part, as follows:

      Rule 2116. Statement of Questions Involved

        (a) General rule. The statement of the questions involved
      must state concisely the issues to be resolved, expressed in the
      terms and circumstances of the case but without unnecessary
      detail. The statement will be deemed to include every subsidiary
      question fairly comprised therein.      No question will be
      considered unless it is stated in the statement of
      questions involved or is fairly suggested thereby. . . .

Pa.R.A.P. 2116(a) (emphasis added).          Furthermore, we have long stated



Appellants designated in their notice of appeal, which in this case is the

order of June 14, 2013. See Commonwealth v. Hottinger, 537 A.2d 1, 2

(Pa. Super. 1987) (observing that the appellant could address no other

issues in the appeal except those pertaining to the order on appeal).

      We recognize that Appellants are acting pro se. However, their status

as pro se litigants does not relieve them of their responsibility to conform to




                                       -5-
J-S38041-14



the applicable rules.   See Laird v. Ely & Bernard, 528 A.2d 1379 (Pa.

Super. 1987) (quashing pro se                                            pro

se brief were so substantial that meaningful review was not possible).    In

First Union Mortgage Corp. v. Frempong, 744 A.2d 327 (Pa. Super.

1999), we stated the following:

           While this court is willing to liberally construe
           materials filed by a pro se litigant, we note that
           appellant is not entitled to any particular advantage
           because he lacks legal training. As our supreme

           represent himself in a legal proceeding must, to
           some reasonable extent, assume the risk that his
           lack of expertise and legal training will prove his


                 ecker Motors Corp., . . . 567 A.2d 680, 682 (Pa.
     Super. 1989) (citations omitted).  Appellant has chosen to
     proceed pro se and he cannot expect our court to act as his
     attorney. See Commonwealth v. Sanford, . . . 445 A.2d 149,

     counsel. When issues are not properly raised and developed in
     briefs, when the briefs are wholly inadequate to present specific


First Union Mortgage Corp., 744 A.2d at 337-338.

     Our review of the certified record before us on appeal reflects that

Appellants have initiated this appeal from the trial court order dated June

                                          motion for special injunction, a

temporary restraining order, and a preliminary injunction.     However, a



none of the issues presented in their Rule 2116 statement of questions


                                    -6-
J-S38041-14



involved addresses the order dated June 14, 2013, from which this appeal



questions is waived. Pa.R.A.P. 2116(a). As such, Appellants have waived



appeal.   Hottinger, 537 A.2d at 2.     Thus, because there are no issues

before us pertaining to the order properly on appeal, we are constrained to

affirm the order of the court of common pleas.

     Motion to quash denied. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/4/2014




                                     -7-